DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, and 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami et al. (US 2005/0125099 A1), hereinafter Mikami. 
Regarding claim 1, Mikami teaches:
A method comprising: 
receiving, at data processing hardware, a maneuver script comprising a plurality of maneuvers for a legged robot to perform (Fig. 12, [0157], “The "plurality of tracks" referred to herein includes a motion track, joint limit error track, audio track, etc. The time line may be formed by assigning , each maneuver associated with a cost ([0157], “In case more than two tracks are defined for the motion of the same joint, higher-order tracks are given higher priorities.”; [0162], “The tracks are disposed in the order of their priorities.” - A maneuver of a certain priority is associated with a cost of not being able to perform lower-priority maneuvers that are not compatible with the higher priority maneuver.); 
identifying, by the data processing hardware, that two or more maneuvers of the plurality of maneuvers of the maneuver script occur at a same time instance (Fig. 12 shows various tracks on a same timeline, specifically at the reference “position where created motion is performed”; [0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined in parallel with each other.”; [0165], “in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”); 
determining, by the data processing hardware, a combined maneuver for the legged robot to perform at the time instance based on the two or more maneuvers and the costs associated with the two or more maneuvers ([0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined ; and 
generating, by the data processing hardware, a joint command to control motion of the legged robot at the time instance, the joint command commanding a set of joints of the legged robot, the set of joints corresponding to the combined maneuver ([0151], [0152], [0153]).

Regarding claim 12, Mikami teaches:
A robot (Fig. 1, “robot 100”) comprising: 
a body (Fig. 1, [0086], “the legged locomotion robot 100 includes a body”); 
two or more legs coupled to the body (Fig. 1, [0086], “the legged locomotion robot 100 includes … right and left lower limbs for the legged motion.”); and 
a computing system in communication with the body and the two or more legs (Fig. 4, [0086], “A control unit (not shown) built in the robot body, for example, provides a system control of the entire robot.”; [0088]), the computing system comprising data processing hardware and memory hardware in communication with the data processing hardware (Fig. 4, [0105]), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations ([0105]) comprising: 
receiving a maneuver script comprising a plurality of maneuvers for the robot to perform (Fig. 12, [0157], “The "plurality of tracks" referred to herein includes a motion track, joint limit error track, audio track, etc. The time line may be formed by assigning motions of different portions of the robot to different motion tracks, respectively (as will be described in detail later; also see FIGS. 11 and 12).”), each maneuver associated with a cost ([0157], “In case more than two tracks are defined for the motion of the same joint, higher-order tracks are given higher priorities.”; [0162], “The tracks are disposed in the order of their priorities.”); 
identifying that two or more maneuvers of the plurality of maneuvers of the maneuver script occur at a same time instance (Fig. 12 shows various tracks on a same timeline, specifically at the reference “position where created motion is performed”); 
determining a combined maneuver for the robot to perform at the time instance based on the two or more maneuvers and the costs associated with the two or more maneuvers ([0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined in parallel with each other.”; [0165], “in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”); and 
generating a joint command to control motion of the robot at the time instance, the joint command commanding a set of joints of the robot, the set of joints corresponding to the combined maneuver ([0151], [0152], [0153]).

Regarding claims 3 and 14, Mikami further teaches:
wherein one of the plurality of maneuvers comprises a hint, the hint corresponding to a body movement for a body of the legged robot ([0125], “a motion editor to edit motions of the upper body of the robot 100 and entire robot 100”), and the method further comprising: 
	determining, by the data processing hardware, whether the hint is compatible with another maneuver of the plurality of maneuvers occurring at a same instance of time as the hint ([0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined in parallel with each other.”; [0165], “Also, in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”); and
	when the hint is compatible with the other maneuver, modifying, by the data processing hardware, the other maneuver to incorporate the body movement of the hint ([0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined in parallel with each other.”; [0165], “Also, in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”). 

Regarding claims 4 and 15, Mikami further teaches:
where each maneuver is configured to use an active controller for the legged robot (Fig. 4, [0120], “In the whole-body motion of the robot 100, the main control unit 80 transfers, to the sub controllers 35, 45, 55 and 65, commands for setting a foot motion, ZMP trajectory, trunk motion, upper limb motion, hip height, etc. and for specifying motions corresponding to the settings. Each of the sub controllers 35, 45 . . . will interpret a command received from the main controller 81 to output a drive control signal to each of the actuators A1, A2, A1 …”). 

Regarding claims 5 and 16, Mikami further teaches: 
wherein the cost associated with each maneuver comprises a user-defined cost indicating an importance for the legged robot to perform the maneuver ([0156], “The motion editor edits a motion by interpolating or otherwise processing an inter-pose motion according a pose of the robot, entered by the operator.”; [0157], “In case more than two tracks are defined for the motion of the same joint, higher-order tracks are given higher priorities.”). 

Regarding claims 6 and 17, Mikami further teaches:
receiving the maneuver script comprising receiving the maneuver script from a user device in communication with the data processing hardware (Fig. 5, [0128], “The motion editing system according to the present invention includes many user interfaces, and is suitable for use to create and edit various motions such as a stable bipedal walking, dance performance synchronous wit a music, etc.”; [0129], “the motion editing system includes a user interface to designate a pose via a 3D animation character of the robot.”); and 
the maneuver script is defined by a user of the user device at a user interface executing on the user device ([0130], “The operator can impart a desired motion to a portion designed on a 3D character being displayed on a 3D viewer screen shown in FIG. 5 by dragging the portion with a mouse. “; [0132], “the operator can designate a body portion to which a motion is to be imparted. In the illustrated example, the body portion select buttons include a left arm select button, right arm select button, right leg select button and left leg select button in this order from the left.”).

Regarding claims 7 and 18, Mikami further teaches: 
wherein at least one of the plurality of maneuvers comprises a footstep maneuver, the footstep maneuver comprising a location and a time for a touchdown or a liftoff of a swing leg of the legged robot ([0128], “With the same features of gait pattern creation and posture stabilization as those installed in an actual robot adopted for creating the motions, it can create a motion which can accurately be performed on the actual robot. “; [0193], “The gait pattern generator creates a series of trajectories representing positions and directions of the feet of the right and left legs on the basis of a walking command sequence and walking parameter sequence. A trajectory is represented as a trajectory of steps of both the feet the step cycle.”; [0259], “FIG. 26 shows an edited gait pattern as a step trajectory and an image of a time line on which a constraint condition is set on the gait pattern.”). 

Regarding claims 8 and 19, Mikami further teaches:
wherein at least one of the plurality of maneuvers comprises an arm maneuver, the arm maneuver comprising a pose of a manipulator (Fig. 1, [0157], “The tracks are related to different groups of robot body portions such as neck joint group, right-arm joint group and left-arm joint group.”).

Regarding claims 9 and 20, Mikami further teaches:
wherein the maneuver script comprises a dance script and each maneuver comprises a dance move ([0299], “First, a music is loaded into this system. Then, while listening to the music, the user creates a motion for the upper body using the motion editor. Next, the foot trajectory editor is used to create dancing steps.”). 

Regarding claims 10 and 21, Mikami further teaches: 
wherein the operations further comprise synchronizing each dance move of the dance script with a beat of a song ([0128], “The motion editing system according to the present invention includes many user interfaces, and is suitable for use to create and edit various motions such as a stable bipedal walking, dance performance synchronous wit a music, etc.”; [0298], “A high-tempo dance performance created by the motion editing system includes dance motions performed by four actual robots, and the formation of the dance motions is altered in the actual robots synchronously with a music played for about 2 minutes.”). 

Regarding claims 11 and 22, Mikami further teaches:
determining, by the data processing hardware, that an exit state of a first maneuver of the plurality of maneuvers of the maneuver script complies with an entry state of a subsequent maneuver ([0169], “individual poses discretely edited can be smoothly joined to successive single motions.”; [0175], “It is desired in some cases to create a series of motions formed from a smooth combination of motions including from a motion at a time to a motion at another time.”; [0176], “Of these motion blending functions, a linear blending function is applied for combination of overlapping portions of two motions while linearly increasing or decreasing the mixing ratio. Also, the motion editor has a mixing function to smoothly join not only positions but also speeds and accelerations at the boundary of two motions.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami, in view of Whitman (US 9,969,086 B1).
Regarding claims 2 and 13, Mikami fails to specifically teach the legged robot corresponds to a quadruped robot.
However, in the same field of endeavor, Whitman teaches a legged robot corresponds to a quadruped robot (Fig. 2, Col. 9, line, “FIG. 2 illustrates a quadruped robot 200”; Col. 9, lines 28-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Mikami to configure the legged robot as a quadruped robot, as taught by Whitman. This modification ensures the robot to be able to move efficiently relative to its environment and operate in multiple degrees of freedom to enable different techniques of travel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                      /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664